      1:20-cv-02094-TMC         Date Filed 09/03/20       Entry Number 14        Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

Gartharee Hinson,                   )
                                    )
                       Plaintiff,   )
                                    )                 Civil Action No. 1:20-cv-2094-TMC
       v.                           )
                                    )                              ORDER
South Carolina Department of        )
Corrections; Warden Aaron Joyner,   )
Lee Correctional Institution; and   )
Uniqueqa Akeema James,              )
                                    )
                       Defendants.  )
____________________________________)

       Plaintiff Gartharee Hinson, a state prisoner who is represented by counsel, filed this action

in state court based on an alleged assault he suffered at the hands of other inmates, asserting (1) a

state law claim against Defendant South Carolina Department of Corrections under the South

Carolina Tort Claims Act and (2) a federal civil rights claim against individual Defendants Aaron

Joyner and Uniqueqa Akeema James pursuant to 42 U.S.C. § 1983. (ECF No. 1-1). Defendants

removed the action to federal court (ECF No. 1), and it was referred to a magistrate judge in

accordance with 28 U.S.C. § 636(b) and Local Rule 73.02(B)(2), D.S.C.

       Plaintiff has now filed a voluntary stipulation of dismissal as to his federal claims against

the individual defendants. (ECF No. 9). Plaintiff requests, with Defendants’ consent, dismissal

of his federal claims pursuant to Fed. R. Civ. P. 41(a)(1)(A)(2) without prejudice.               Id.

Additionally, because dismissal of the federal claims would leave only state law claims pending

before the court, Plaintiff seeks an order remanding this action to the Richland County Court of

Common Pleas. Id. Defendants take no position on the issue of remand. Id. On August 12, 2020,

the magistrate judge issued a Report and Recommendation (“Report”) recommending that the
      1:20-cv-02094-TMC          Date Filed 09/03/20        Entry Number 14        Page 2 of 3




court decline to exercise supplemental jurisdiction over the sole remaining claim which arises

under state law. (ECF No. 10 at 4). The parties were advised of their right to file objections to the

Report. Id. at 5. However, no party has filed objections to the Report, and the time for doing so

has expired.

       The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). In

the absence of objections, this court is not required to provide an explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Furthermore, failure to file specific

written objections to the Report results in a party’s waiver of the right to appeal the district court’s

judgment based upon that recommendation. See 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S.

140 (1985); Wright v. Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d

91 (4th Cir. 1984).

       After a thorough review of the Report and the record in this case, the court ADOPTS the

magistrate judge’s Report (ECF No. 10) and incorporates it herein. Accordingly, Plaintiff’s federal

claims set forth in his second cause of action (ECF No. 1-1 at 6–8) are hereby DISMISSED

without prejudice. Furthermore, pursuant to 28 U.S.C.A. § 1367(c)(3), the court declines to

exercise supplemental jurisdiction over Plaintiff’s state law claim set forth in his first cause of

action and REMANDS it to the Richland County Court of Common Pleas. To the extent there are




                                                   2
      1:20-cv-02094-TMC        Date Filed 09/03/20       Entry Number 14        Page 3 of 3




pending dispositive motions (ECF Nos. 7, 8), those motions are DENIED AS MOOT as to the

federal claims which are dismissed by this order.

       IT IS SO ORDERED.

                                                             s/Timothy M. Cain
                                                             United States District Judge


Anderson, South Carolina
September 3, 2020



                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                3
